Exhibit 10.9

 

SPLIT-DOLLAR AGREEMENT

 

This SPLIT-DOLLAR AGREEMENT (this “Agreement”) is made and entered into
effective as of the 1st day of January, 2016, by and between John R. Bragg, an
individual resident of the State of Alabama (the “Insured”) and National Bank of
Commerce, a national banking association (the “Bank”).

 

RECITALS

 

A.     The Insured is currently an executive officer of the Bank and provides
valuable service to the Bank.

 

B.     Subject to the terms and conditions stated herein, the Bank desires to
provide the Insured with certain death benefits under a life insurance policy
purchased by the Bank on the life of the Insured.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, for and in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound hereby, agree as follows:

 

1.     Identification of Policy. This Agreement pertains to the life insurance
policy or policies (the “Policy”) listed on Exhibit C, attached and made a part
hereto.

 

2.     Ownership of Policy. The Bank shall own all of the right, title and
interest in the Policy and shall control all rights of ownership with respect
thereto. The Bank, in its sole discretion, may exercise its right to borrow
against or withdraw the cash value of the Policy. In the event that coverage
under the Policy is increased at the discretion of the Bank, such increased
coverage shall be subject to all of the rights, duties and obligations set forth
in this Agreement.

 

3.     Designation of Beneficiary. The Insured may designate one or more
beneficiaries on the Beneficiary Designation Form attached hereto as Exhibit B
to receive a portion of the death proceeds of the Policy payable pursuant hereto
upon the death of the Insured, subject to any right, title or interest that the
Bank may have in such proceeds as provided herein. In the event that the Insured
fails to designate a beneficiary, any benefits payable pursuant hereto shall be
paid to the estate of the Insured.

 

4.     Maintenance of Policy. The Bank acquired the Policy through the payment
of a single premium, and the Insured acknowledges that the Bank is under no
obligation to pay any additional premiums to maintain any particular level of
death benefit coverage under the Policy. Subject to the foregoing limitation and
the provisions of Section 8 below, the Bank shall take all other actions within
the Bank’s reasonable control to keep the Policy in full force and effect;
provided, however, that the Bank may replace the Policy with a comparable policy
or policies so long as the Insured’s beneficiaries will be entitled to receive
an amount of death proceeds substantially equal to those that the beneficiaries
would be entitled to receive if the original Policy were to remain in effect. If
any such replacement is made, all references herein to the “Policy” shall
thereafter be references to such replacement policy or policies. If the Policy
contains any premium waiver provision, any such waived premiums shall be
considered for the purposes of this Agreement as having been paid by the Bank.
The Bank shall be under no obligation to set aside, earmark or otherwise
segregate any funds with which to pay its obligations under this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

(a)

Notwithstanding anything in this Agreement to the contrary, no amounts shall be
due or owing to the Insured or the Insured’s estate or beneficiaries under this
Agreement if, for any reason:

 

 

(i)

the insurance company identified on Exhibit C (the “Insurer”) or any successor
Insurer or substitute or replacement Insurer denies a claim under the Policy;

 

 

(ii)

the Insurer or any successor Insurer or substitute or replacement Insurer fails
to pay a claim under the Policy, whether as a result of a bankruptcy, insolvency
or other similar proceeding being instituted by or against the Insurer or any
successor Insurer or substitute or replacement Insurer or for any other reason;
or

 

 

(iii)

no death benefits have been paid under the Policy to the Bank (or, to the extent
of any endorsement by the Bank to the Insured, to the Insured’s estate or
beneficiaries).

 

The Insured and his beneficiaries shall hold the Bank harmless from any payment
obligation hereunder to the extent that such obligation is negated by the
occurrence of an event described in Subsections (i), (ii) or (iii).

 

 

(b)

It is the intent of the parties that this Agreement shall provide for a death
benefit only and shall not provide the Insured with a right to the cash value of
the Policy or any retirement or deferred compensation benefits or rights.

 

 

(c)

It is the intent of the parties that any of the Insured’s rights to payment
hereunder shall be funded solely from the Policy proceeds, and the Bank shall
have no liability or obligation to the Insured in the event of non-payment of
death proceeds under the Policy or a default by the Insurer for any reason.

 

 

(d)

The Insured shall assist the Bank in obtaining the Policy by, from time to time
and promptly upon the request of the Bank, supplying any information necessary
to obtain the Policy and submitting to any physical examinations required
therefor.

 

5.     Reporting Requirements. The Bank will annually provide to the Insured an
IRS Form W-2, or, if applicable, a Form 1099, to report on the economic benefit
value (as determined in accordance with applicable regulations and guidance
issued by the Internal Revenue Service) of the “Death Benefit” (as determined in
accordance with Exhibit A hereto) payable to the Insured’s beneficiary in
connection with this Agreement, so that the Insured can properly include said
amount in his taxable income. The Insured agrees to accurately report and pay
all applicable taxes on such amount as income reportable hereunder to the
Insured. The Insured acknowledges and understands that no “group term life” or
similar income tax exclusion applies to benefits provided hereunder.

 

2

--------------------------------------------------------------------------------

 

 

6.     Policy Proceeds. Subject to the provisions of Section 8, upon the death
of the Insured, the proceeds of the Policy shall be divided in the following
manner:

 

 

(a)

The Insured’s beneficiary(ies) designated in accordance with Section 3 above
shall be entitled to receive an amount equal to the lesser of (i) the Death
Benefit, determined in accordance with Exhibit A hereto, or (ii) one hundred
percent (100%) of the difference between the total death proceeds payable under
the Policy and the cash surrender value of the Policy, as determined in
accordance with Section 7 below (such difference in the total death proceeds and
the cash surrender value of the policy is defined as the “net amount at-risk.”).

 

 

(b)

The Bank shall be entitled to any death proceeds remaining payable under the
Policy after payment to the Insured’s beneficiaries pursuant to Section 6(a)
above.

 

 

(c)

The Bank and the Insured’s beneficiaries shall share in any interest due and
payable on the death proceeds of the Policy on a pro rata basis, based on the
amount of death proceeds due each party, excluding any such interest.

 

7.     Cash Surrender Value of the Policy. The cash surrender value of the
Policy shall be equal to the cash value of the Policy at the earlier of the time
of the Insured’s death or the surrender of the Policy, less (i) any loans or
withdrawals or any other indebtedness previously incurred or made by the Bank
that is secured by the Policy, and any unpaid interest thereon, and (ii) any
applicable surrender charges, as determined by the Insurer or agent servicing
the Policy.

 

8.     Termination of Agreement.

 

 

(a)

For purposes of this Section 8, the terms “Change in Control” and “Separation
from Service” shall have the meanings given to those respective terms in that
certain Supplemental Executive Retirement Benefits Agreement entered into
between the Insured and the Bank effective as of January 1, 2016 (the “SERP”).

 

 

(b)

Prior to a Change in Control, this Agreement shall terminate immediately upon
the first to occur of the following:

 

 

(i)

the distribution of the death benefit proceeds in accordance with Section 6
above;

 

 

(ii)

the termination of the Insured’s employment with the Bank prior to attaining age
65 for any reason other than death; provided, however, if the Insured becomes
Substantially Disabled (as defined in the SERP) while employed by the Bank,
then, for purposes of this Agreement the Insured shall be treated as remaining
in full-time employment with the Bank through to the earlier of (A) the date on
which the Insured ceases to be Substantially Disabled or (B) the date on which
the Insured attains age 65

 

3

--------------------------------------------------------------------------------

 

 

 

(iii)

the surrender or termination of the Policy by the Bank; provided, however, the
Bank shall not surrender or otherwise terminate he Policy unless such surrender
or termination is required by law or pursuant to any applicable bank regulatory
order; or

 

 

(iv)

the Insured attaining age 80.

 

The Insured acknowledges and agrees that the termination of this Agreement
pursuant to Subsections (b)(ii), (b)(iii) or (b)(iv) above shall terminate any
rights of the Insured and the Insured’s beneficiaries to receive any death
proceeds of the Policy under this Agreement, and such termination shall not give
rise to any liability of any nature against the Bank.

 

 

(c)

Following a Change in Control that occurs before the Insured experiences a
Separation from Service with the Bank or an affiliate thereof, this Agreement
shall remain in effect until the earlier of (i) the distribution of the death
benefit proceeds in accordance with Section 6 above or (ii) the Insured
attaining age 80, unless the Insured consents in writing to an earlier
termination of the Agreement.

 

9.     Assignment. The Insured shall not make any assignment of the Insured’s
rights, title or interest in or to the death proceeds of the Policy without the
prior written consent of the Bank (which may be withheld for any reason or no
reason in the Bank’s sole and absolute discretion) and acknowledgment by the
Insurer.

 

10.   Administration.

 

 

(a)

This Agreement shall be administered by the Board of Directors of the Bank or
its duly authorized designee (the “Administrator”). The Administrator shall be
responsible for the management, control and administration of the Policy’s death
proceeds. The Administrator may, in its reasonable discretion, delegate certain
aspects of its management and administrative responsibilities. Upon the death of
the Insured, the Administrator shall contact the Insurer in order to complete a
claim form and determine the procedures to effect the payment of the death
proceeds under the Policy. If the Insurer denies a claim for payment under the
Policy, the Administrator may, in its sole discretion, contest such denial.

 

4

--------------------------------------------------------------------------------

 

 

 

(b)

The Administrator shall have the powers, duties and full discretionary authority
to:

 

 

(i)

construe and interpret the provisions of this Agreement;

 

 

(ii)

adopt, amend or revoke rules and regulations for the administration of this
Agreement, provided that they are not inconsistent with the provisions of this
Agreement;

 

 

(iii)

provide appropriate parties with such returns, reports, descriptions and
statements as may be required by law, within the times prescribed by law, and to
make them available to the Insured (or the Insured’s beneficiaries) when
required by law;

 

 

(iv)

take such other action as may be reasonably required to administer this
Agreement in accordance with its terms or as may be required by law;

 

 

(v)

withhold applicable taxes and file with the Internal Revenue Service appropriate
information returns with respect to any payments and/or benefits provided
hereunder; and

 

 

(vi)

appoint and retain such persons as the Administrator may deem necessary or
advisable for carrying out its duties as administrator.

 

11.    Claims Procedures.

 

 

(a)

For purposes of these claims procedures, the Administrator shall serve as the
“Claims Administrator.”

 

 

(b)

Any claim for benefits hereunder shall be filed by the Insured, his beneficiary
or a duly authorized representative thereof (a “Claimant”) through the provision
of a written notification to the Claims Administrator. The Claims Administrator
shall make all determinations as to the right of any Claimant to a benefit
hereunder.

 

 

(c)

If the claim is wholly or partially denied, the Claims Administrator shall
provide written or electronic notice thereof to the Claimant within a reasonable
period of time, but not later than ninety (90) days after receipt of the claim;
provided, however, that the Claims Administrator may extend the time for
processing a claim to a date not more than one hundred eighty (180) days after
receipt of the claim if special circumstances require an extension. Written
notice of any extension of time shall be sent to the Claimant within ninety (90)
days after receipt of the claim and shall include an explanation of the special
circumstances requiring the extension and the date by which the Claims
Administrator expects to render a final decision.

 

5

--------------------------------------------------------------------------------

 

 

 

(d)

Any notice of a denial of a claim for benefits hereunder shall (i) specify the
reason for the denial; (ii) reference the provisions of this Agreement on which
the denial is based; (iii) describe the additional material or information, if
any, necessary for the Claimant to receive benefits and explain why such
material or information is necessary; (iv) indicate the steps to be taken by the
Claimant if a review of the denial is desired, including the time limits
applicable thereto; and (v) contain a statement of the Claimant’s right to bring
a civil action under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), in the event of an adverse determination on review.

 

 

(e)

If a claim is denied and a review is desired, the Claimant shall notify the
Claims Administrator in writing within sixty (60) days after receipt of written
notice of a denial of a claim. In requesting a review, the Claimant may submit
any written comments, documents, records and other information relating to the
claim that the Claimant feels are appropriate. The Claimant shall be provided
reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits, upon request and free
of charge. For purposes of this Section 11, a document, record or other item of
information shall be considered “relevant” to the Claimant’s claim if it (i) was
relied upon in making the benefit determination; (ii) was submitted, considered
or generated in the course of making the benefit determination, whether or not
actually relied upon in making the determination; or (iii) demonstrates
compliance with the administrative processes and safeguards of this claims
procedure.

 

 

(f)

The Claims Administrator shall review the claim, taking into account all
comments, documents, records and other information submitted by the Claimant,
without regard to whether such information was submitted or considered in the
initial benefit determination, and shall provide the Claimant with written or
electronic notification of the benefit determination upon review. In the event
of an adverse benefit determination on review, the notice thereof shall (i)
specify the reason or reasons for the adverse determination; (ii) reference the
specific provisions of this Agreement on which the benefit determination is
based; (iii) contain a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the Claimant’s claim for benefits; and
(iv) inform the Claimant of the right to bring a civil action under the
provisions of ERISA.

 

 

(g)

After exhausting the claims procedure described herein, nothing shall prevent
the Claimant from pursuing any other legal or equitable remedy otherwise
available, including the right to bring a civil action under Section 502(a) of
ERISA, if applicable. Notwithstanding the foregoing, no legal action may be
commenced or maintained against the Bank, the Board of Directors of the Bank (or
any member thereof) or the Claims Administrator more than ninety (90) days after
the Claimant has exhausted the procedures and remedies set forth in this Section
11.

 

6

--------------------------------------------------------------------------------

 

 

12.    Confidentiality. The Insured agrees that, except as disclosed in
financial statements and tax returns or in connection with estate planning, the
terms and conditions of this Agreement are and shall forever remain
confidential, and the Insured agrees that he shall not reveal the terms and
conditions of this Agreement at any time to any person or entity, other than his
financial and professional advisors, unless required to do so by a court of
competent jurisdiction. The provisions of this Section 12 shall survive the
termination of this Agreement indefinitely, regardless of the cause of, or
reason for, such termination.

 

13.    Other Agreements. The benefits provided for herein are supplemental life
insurance benefits and shall not be deemed to modify, affect or limit any salary
or salary increases, bonuses, profit sharing or any other type of compensation
of the Insured in any manner whatsoever. No provision in this Agreement shall in
any way affect, restrict or limit any existing employment agreement between the
Bank and the Insured, nor shall any provision or condition in this Agreement
create specific rights of the Insured or limit the right of the Bank to
discharge the Insured with or without cause. Except as otherwise provided herein
or therein, nothing in this Agreement shall affect the right of the Insured to
participate in or be covered by or under any qualified or non-qualified pension,
profit sharing, group, bonus or other supplemental compensation, retirement or
fringe benefit plan constituting any part of the Bank’s compensation structure,
whether now or hereafter existing.

 

14.    Withholding. Notwithstanding any provision hereof to the contrary, the
Bank may withhold from any payment to be made hereunder such amount as it may be
required to withhold under any applicable federal, state or other law and may
transmit such withheld amounts to the applicable taxing authority.

 

15.    Miscellaneous Provisions.

 

 

(a)

Counterparts. This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission of an executed counterpart.

 

 

(b)

Construction. As used in this Agreement, the neuter gender shall include the
masculine and the feminine, the masculine and feminine genders shall be
interchangeable among themselves and each with the neuter, the singular numbers
shall include the plural, and the plural the singular. The term “person” shall
include all persons and entities of every nature whatsoever, including, but not
limited to, individuals, corporations, partnerships, governmental entities and
associations. The terms “including,” “included,” “such as” and terms of similar
import shall not imply the exclusion of other items not specifically enumerated.

 

7

--------------------------------------------------------------------------------

 

 

 

(c)

Severability. If any provision of this Agreement or the application thereof to
any person or circumstance shall be held to be invalid, illegal, unenforceable
or inconsistent with any present or future law, ruling, rule or regulation of
any court, governmental or regulatory authority having jurisdiction over the
subject matter of this Agreement, such provision shall be rescinded or modified
in accordance with such law, ruling, rule or regulation and the remainder of
this Agreement or the application of such provision to the person or
circumstances other than those as to which it is held inconsistent shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

 

(d)

Governing Law. This Agreement is made between the Insured and a national banking
association with its main office in the State of Alabama and shall be governed
in all respects and construed in accordance with the laws of the State of
Alabama, without regard to its conflicts of law principles, except to the extent
superseded by the Federal laws of the United States.

 

 

(e)

Binding Effect. This Agreement is binding on the parties and their respective
successors, permitted assigns, heirs and legal representatives. Without limiting
the foregoing, the terms of this Agreement shall be binding on the Insured’s
estate, administrators, personal representatives and heirs. This Agreement may
be assigned or transferred by the Bank to any party to which the Bank assigns or
transfers the Policy. The Bank agrees to maintain an executed counterpart of
this Agreement as an official record of the Bank.

 

 

(f)

No Trust. Nothing in this Agreement and no action taken pursuant to the
provisions of this Agreement shall create or be construed to create a trust of
any kind or a fiduciary relationship between the Bank and the Insured, the
Insured’s designated beneficiary or any other person.

 

 

(g)

Assignment of Rights. None of the payments provided by this Agreement shall be
subject to seizure for payment of any debts or judgments against the Insured or
any beneficiary of the Insured, nor shall the Insured or any beneficiary of the
Insured have any right to transfer, modify, anticipate or encumber any rights or
benefits hereunder; provided, however, that the undistributed portion of any
benefit payable hereunder shall at all times be subject to setoff for debts owed
by the Insured to the Bank.

 

 

(h)

Entire Agreement. This Agreement (together with its exhibits, which are
incorporated herein by reference) constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, relating to the subject matter hereof.

 

8

--------------------------------------------------------------------------------

 

 

 

(i)

Notice. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand or by first class, certified or registered mail,
postage prepaid, addressed to the Bank or the Insured, as applicable, at the
address for such party set forth below or such other address designated by
written notice.

 

 

Bank:

National Bank of Commerce

813 Shades Creek Parkway, Suite 100

Birmingham, Alabama 35209

Attn: Chief Financial Officer

        Insured:

John R. Bragg

[HOME ADDRESS]

     

 

(j)

Non-waiver. No delay or failure by either party to exercise any right under this
Agreement, and no partial or single exercise of that right, shall constitute a
waiver of that or any other right.

 

 

(k)

Headings. Headings in this Agreement are for convenience only and shall not be
used to interpret or construe the provisions hereof. No waiver of any provision
in this Agreement shall be effective unless it is in writing and signed by the
party against whom such waiver is asserted.

 

 

(l)

Amendment. Subject to the Bank’s ability to terminate this Agreement in
accordance with Section 8, no amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties hereto. Notwithstanding the
foregoing, the Bank may amend this Agreement (and may do so retroactively)
without the consent or approval of the Insured or any beneficiary of the Insured
if such amendment is necessary to ensure compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (“Section 409A”), or in order to avoid the application of
any penalties that may be imposed on the Insured and any beneficiary of the
Insured pursuant to the provisions of Section 409A.

 

 

(m)

Purpose. The primary purpose of this Agreement is to provide certain death
benefits to the Insured as a member of a select group of management or highly
compensated employees of the Bank.

 

 

(n)

Compliance with Section 409A. This Agreement is intended to be exempt from the
provisions of Section 409A and the rules and regulations promulgated thereunder.
However, the Bank does not warrant to the Insured that all amounts payable under
this Agreement will be exempt from, or paid in compliance with, Section 409A.
The Insured understands and agrees that he bears the entire risk of any adverse
federal, state or local tax consequences and penalty taxes which may result from
payment of compensation for his services on a basis contrary to the provisions
of Section 409A or comparable provisions of any applicable state or local income
tax laws.

 

9

--------------------------------------------------------------------------------

 

 

 

(l)

Legal Fees. From and after the occurrence of a Change in Control, the Bank shall
pay all reasonable legal fees and expenses incurred by the Insured or any
beneficiary of the Inured in seeking to obtain or enforce any right or benefit
provided by this Agreement promptly from time to time, at the Insured’s request
or the request of his beneficiary, as such fees and expenses are incurred; and
the Insured or his beneficiary shall be under no obligation to reimburse the
Bank for any such fees and expenses regardless of whether the Insured or his
beneficiary was successful in seeking to obtain or enforce any right or benefit
provided by this Agreement. The Bank’s obligation in this regard shall continue
until such time as a final determination (including any appeals) is made with
respect to the proceedings; provided, however, that such proceedings must
commence prior to the expiration of any applicable statute of limitations and
payment of such reimbursements must be made as soon as feasible following the
date Insured or his beneficiary submits verification of the expenses incurred
but not later than the last day of the Insured’s or his beneficiary’s taxable
year following the taxable year in which the expenses are incurred. The
Executive’s (or his beneficiary’s) right to payment of legal fees and expenses
hereunder shall not be subject to liquidation or exchange for another benefit,
and the amount of fees and expenses eligible for reimbursement in one taxable
year of the Executive (or his beneficiary) shall not affect the expenses
eligible for reimbursement in any other taxable year.

 

 

(m)

Death Certificate. The Insured’s beneficiary shall be responsible for obtaining
an original or certified copy of the Insured’s death certificate as may be
required by the Insurer to process any claims for Policy death proceeds and the
Insured’s beneficiary shall provide the Bank with a certified copy of the death
certificate upon request by the Bank.

 

 

(Signature page follows.)

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the day and year set forth above.

 

     

BANK:

                   

National Bank of Commerce

             

Date:

December 18, 2015

 

By:

/s/ G. Ruffner Page, Jr.

                   

Its:

Director and Chairman of the

         

Compensation Committee

                             

INSURED:

             

Date:

December 18, 2015

 

/s/ John R. Bragg

       

John R. Bragg

 

 

 

Signature Page to Split-Dollar Agreement

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

DEATH BENEFIT

JOHN R. BRAGG

 

Date on which the Insured attains:

 

Age 65: June 29, 2026

Age 80: June 29, 2041

 

Maximum Death Benefit – If the Insured’s death occurs while the Insured is in
the full-time employment of the Bank (or while the Executive is deemed to be in
the full-time employment of the Bank due to Section 8(b)(ii) on account of being
Substantially Disabled), but prior to the Insured attaining age sixty-five (65),
then the “Death Benefit” shall equal $1,200,000.

 

Reduced Death Benefit – If the Insured’s death occurs after the termination of
the Insured’s full-time employment with the Bank following the Insured’s
attainment of age sixty-five (65), then the “Death Benefit” shall equal the
amount listed on the schedule below, subject to the retirement conditions listed
below the table:

 

Year of Death

Reduced Death Benefit

June 29, 2026 to June 28, 2027

$1,200,000

June 29, 2027 to June 28, 2028

$1,120,000

June 29, 2028 to June 28, 2029

$1,040,000

June 29, 2029 to June 28, 2030

$960,000

June 29, 2030 to June 28, 2031

$880,000

June 29, 2031 to June 28, 2032

$800,000

June 29, 2032 to June 28, 2033

$720,000

June 29, 2033 to June 28, 2034

$640,000

June 29, 2034 to June 28, 2035

$560,000

June 29, 2035 to June 28, 2036

$480,000

June 29, 2036 to June 28, 2037

$400,000

June 29, 2037 to June 28, 2038

$320,000

June 29, 2038 to June 28, 2039

$240,000

June 29, 2039 to June 28, 2040

$160,000

June 29, 2040 to June 28, 2041

$80,000

June 29, 2041 and thereafter

$0

 

Notwithstanding the above schedule, payment of the Reduced Death Benefit shall
be subject to the conditions set forth in paragraphs 1 and 2 below; provided,
however, upon a Change in Control, the conditions set forth in paragraphs 1 and
2 below shall not be operative.

 

1.     The Insured has not breached any of the restrictive covenants set forth
in Section 6 of the SERP.

 

2.     The Insured’s termination of employment from the Bank has not been for
cause, as determined by the Board of Directors of the Bank in accordance with
the standards set forth in the SERP.

 

 

Exhibit A to Split-Dollar Agreement

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

BENEFICIARY DESIGNATION FORM

SPLIT-DOLLAR AGREEMENT

 

Pursuant to Section 3 of the Split-Dollar Agreement (the “Agreement”), I, JOHN
R. BRAGG hereby designate the beneficiary(ies) listed below to receive any
benefits under the Agreement that may be due upon my death. This designation
shall replace and revoke any prior designation of beneficiary(ies) made by me
under the Agreement.

 

Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:

 

[BENEFICIARY INFORMATION]

 

*If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless you have otherwise provided above. Further, if
you have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of your death, any remaining beneficiary(ies) will share
equally, unless you have provided otherwise above. If no primary beneficiary
survives you, then the contingent beneficiary designated below will receive any
benefits due upon your death. In the event you have no designated beneficiary
upon your death, any benefits due will be paid to your estate. In the event that
you are naming a beneficiary that is not a person, please provide pertinent
information regarding the designation.

 

Full Name, Address and Social Security Number of Contingent Beneficiary:

 

 

[BENEFICIARY INFORMATION]

 

 

Date: December 18, 2015   /s/ John R. Bragg         John R. Bragg              
            ACCEPTED:  

National Bank of Commerce

                         

Date:

December 18, 2015

 

By:

/s/ G. Ruffner Page, Jr.

                   

Its:

Director and Chairman of the

         

Compensation Committee

 

 

 

Exhibit B to Split-Dollar Agreement

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

ENDORSED POLICY

 

JOHN R. BRAGG

 

This Agreement pertains to the life insurance policy listed on this Exhibit C,
attached and made a part of this Split-Dollar Agreement effective as of January
1, 2016:

 

Policy number: [POLICY NUMBER]

Insurer: MassMutual Life Insurance Company

Insured: JOHN R. BRAGG

Owner of Policy: NATIONAL BANK OF COMMERCE

Relationship of Bank to Insured: Insured is an Executive of the Bank

 

Policy number: [POLICY NUMBER]

Insurer: New York Life Insurance Company

Insured: JOHN R. BRAGG

Owner of Policy: NATIONAL BANK OF COMMERCE

Relationship of Bank to Insured: Insured is an Executive of the Bank

 

Policy number: [POLICY NUMBER]

Insurer: Northwestern Mutual Life Insurance Company

Insured: JOHN R. BRAGG

Owner of Policy: NATIONAL BANK OF COMMERCE

Relationship of Bank to Insured: Insured is an Executive of the Bank

 

 

Exhibit C to Split-Dollar Agreement

 